Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 12, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (hereinafter Palm, US 2012/0197979) in view of Porikli et al. (hereinafter Porikli, US 2019/213406) and Yeskel et al. (hereinafter Yeskel, US 2017/0331865).
In regards to independent claim 1 and 7, Palm teaches a method comprising: 
receiving, via a user device, a first content capturing execution of a first activity, wherein the first content is to be presented in a first arrangement (Palm, [0101], “the first content item as a recommended content item to each of a plurality of user devices with a respective voting control on a content interface distinct from the content interface of the first content source (402)”); 
receiving, via another user device, a second content capturing execution of a second activity (Palm, [0103], “Similarly, the process 400 can be applied to other content items for which votes have been received from the respective content interfaces of the content items original content sources”); 
determining that the first activity and the second activity are a common activity (Palm, [0051], “the ranked list of highly rated content items presented in the recommendation area 116 can be a subset of highly rated content items that have been filtered based on one or more recommendation criteria in addition to a threshold quality or popularity score. For example, recommendation criteria can be based on subject matter, content type, content submission time, and so on”); 
generating a score of the first activity and the score of a second activity based on feedback from a plurality of users (Palm, [0053], [0102], “In some implementations, a respective voting priority score can be computed for each content item based on a statistical confidence interval of the votes for the content item that have been received at the centralizing server,” “The centralizing server can then calculate the first score for the first content item based on at least the votes through the voting controls on the content interface of the original hosting content source and the voting controls on the recommendation interface (406)”); 
ranking the first content and the second content based on a determined score (Palm, [0076], “For example, the recommendation engine 216 can generate a ranking of content items based on the popularity scores of the content items”); and 
organizing the first content and the second content for presentation in a second arrangement based on the ranking (Palm, [0046], “In this example, the recommendation area 116 includes a ranked list of highly rated content items based on user votes collected at the centralizing server. The recommendation area 118 includes content items that are recommended based on votes submitted by other users related to the user viewing the content interface 100”). 
and initiating presentation of the second arrangement to a plurality of user devices associated with the plurality of users (Palm, [0052], “In this example, the recommendation area 118 includes content items that are recommended based on votes submitted by other users related to the user viewing the content interface 100”).
Palm fails to explicitly teach:
determining a degree of similarity of the first activity and the second activity based on one or more image grid point matching algorithms, one or more machine learning algorithms, or a combination thereof. 
And determining that the first activity and the second activity are a common physical activity based on the degree of similarity.
Porikli teaches:
determining by one or more processors a degree of similarity of the first activity and the second activity based on one or more image grid point matching algorithms, one or more machine learning algorithms, or a combination thereof, (Porikli, [0084], [0086], “At operation 410, the similarity between image frames is determined. In some embodiments, the global ROI detector component 325 includes a spatial constraint component (not shown). The raw image frames are fed into the spatial constraint component which may use a similarity estimation algorithm to determine a similarity score for the image,” “The global ROI detector may include a machine learning component to perform the object detection”) 
And determining, by one or more processors, that the first activity and the second activity are a common physical activity based on the degree of similarity (Porikli, [0138], “All hand sections can then be concatenated and fed into deep learning based classifier 1915 to identify activity. Some examples of deep learning technologies include Recurrent Neural Networks (RNN) and Long/Short Term Memory (LSTM). In the RNN, the machine learned key features of hands and objects are concatenated with hand motion information. This concatenated information is input into the LSTM sequentially to identify an activity. It may be needed to input categories of objects or hand motion to the LSTM beforehand”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Porikli before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include the machine learning activity detection of Porikli in order to obtain a content ranking system that uses machine learning for activity detection. One would have been motivated to make such a combination because it reduces the complexity of activity detection thereby requiring less computing resources and allowing a more compact design.
Palm in view of Porikli fails to explicitly teach that a first content that is captured at a user device and captures execution of a first activity by a first user;
And that a second content that is captured at a user device and captures execution of a second activity by a second user;
Yeskel teaches that a first content that is captured at a user device and captures execution of a first activity by a first user;
And that a second content that is captured at a user device and captures execution of a second activity by a second user (Yeskel teaches that images captured by multiple users of a social network grouped together and specific activities are detected in the photos, [0034], [0018], “For example, system 102 may detect that photos are associated with an event such as a wedding, and also detect particular clusters of photos that revolve around particular activities (e.g., exchange of wedding vows, cake cutting, etc.)” “In block 204, system 102 receives photos associated with the users. For example, system 102 may receive one or more photos from each of users U1, U2, U3, and U4 via respective client devices 110, 120, 130, and 140. In various implementations, system 102 may obtain photos independently from each of the users U1, U2, U3, and U4, where the photos obtained from different users need not be associated by any particular time period or event. For example, user U1 may contribute photos obtained from a wedding, user U2 may contribute photos a subsequent month from a family gathering, etc.”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Yeskel before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include the social network photo grouping of Yeskel in order to obtain a content ranking system that photos group from multiple users of a social network. One would have been motivated to make such a combination because it enables more photos of an event or activity to be aggregated by pooling the photos from multiple users.

In regards to dependent claim 2 and 8, Palm teaches the method of claim 1, further comprising: 
wherein the first arrangement specifies displaying the first content and the second content in a vertical orientation within a plurality of user interfaces of the plurality of user devices (Palm, Fig. 1, Item 116).
In regards to independent claim 3 and 9, Palm teaches the method of claim 2, wherein the first content and the second content are displayed within the vertical orientation according to a sequence that is based on the ranking (Palm, [0046], “In this example, the recommendation area 116 includes a ranked list of highly rated content items based on user votes collected at the centralizing server. The recommendation area 118 includes content items that are recommended based on votes submitted by other users related to the user viewing the content interface 100”).
In regards to dependent claim 6 and 12, Palm teaches the method of claim 1, further comprising: 
retrieving one of a plurality of ranking criteria associated with the determined common activity; and  applying the one ranking criteria to the first activity and the second activity determine the score (Palm, [0051], “In some implementations, the ranked list of highly rated content items presented in the recommendation area 116 can be a subset of highly rated content items that have been filtered based on one or more recommendation criteria in addition to a threshold quality or popularity score. For example, recommendation criteria can be based on subject matter, content type, content submission time, and so on. In some implementations, the recommendation script can specify one or more recommendation criteria, and the centralizing server can provide recommendations accordingly based on the specified recommendation criteria of each recommendation request”).
In regards to independent claim 13, Palm teaches an apparatus comprising: 
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus embedd in a user interface to perform at least the following (Palm, [007]), 
generate first content capturing with execution of a first activity (Palm, [0003], “A user of an online forum can submit content items (e.g., information, questions, ideas, comments, images, videos, electronic books, music files, and/or media resources) to a host of the online forum”); 
initiate communication with a content processing platform to upload the first content (Palm, [0006], “receiving, at a centralizing server, from a first plurality of user devices respective first votes for a first content item”); 
receive second content capturing execution of a second activity generated by another user device from the content processing platform in response to the uploaded content score (Palm, [0076], “For example, the recommendation engine 216 can generate a ranking of content items based on the popularity scores of the content items”); and 
generatie a score of the first activity and the score of a second activity based on feedback from a plurality of users (Palm, [0053], [0102], “In some implementations, a respective voting priority score can be computed for each content item based on a statistical confidence interval of the votes for the content item that have been received at the centralizing server,” “The centralizing server can then calculate the first score for the first content item based on at least the votes through the voting controls on the content interface of the original hosting content source and the voting controls on the recommendation interface (406)”); 
ranking the first content and the second content based on a determined score (Palm, [0076], “For example, the recommendation engine 216 can generate a ranking of content items based on the popularity scores of the content items”); anddisplay, via a user interface, the of the user device the first content and the second content according to the ranking (Palm, [0046], “In this example, the recommendation area 116 includes a ranked list of highly rated content items based on user votes collected at the centralizing server. The recommendation area 118 includes content items that are recommended based on votes submitted by other users related to the user viewing the content interface 100”).
Palm fails to explicitly teach:
determining a degree of similarity of the first activity and the second activity based on one or more image grid point matching algorithms, one or more machine learning algorithms, or a combination thereof. 
And determining that the first activity and the second activity are a common physical activity.
Porikli teaches:
determining a degree of similarity of the first activity and the second activity based on one or more image grid point matching algorithms, one or more machine learning algorithms, or a combination thereof, (Porikli, [0084], [0086], “At operation 410, the similarity between image frames is determined. In some embodiments, the global ROI detector component 325 includes a spatial constraint component (not shown). The raw image frames are fed into the spatial constraint component which may use a similarity estimation algorithm to determine a similarity score for the image,” “The global ROI detector may include a machine learning component to perform the object detection”) 
And determining that the first activity and the second activity are a common physical activity based on a score based on the degree of similarity (Porikli, [0138], “All hand sections can then be concatenated and fed into deep learning based classifier 1915 to identify activity. Some examples of deep learning technologies include Recurrent Neural Networks (RNN) and Long/Short Term Memory (LSTM). In the RNN, the machine learned key features of hands and objects are concatenated with hand motion information. This concatenated information is input into the LSTM sequentially to identify an activity. It may be needed to input categories of objects or hand motion to the LSTM beforehand”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Porikli before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include the machine learning activity detection of Porikli in order to obtain a content ranking system that uses machine learning for activity detection. One would have been motivated to make such a combination because it reduces the complexity of activity detection thereby requiring less computing resources and allowing a more compact design.
Yeskel teaches that a first content that is captured at a user device and captures execution of a first activity by a first user;
And that a second content that is captured at a user device and captures execution of a second activity by a second user (Yeskel teaches that images captured by multiple users of a social network grouped together and specific activities are detected in the photos, [0034], [0018], “For example, system 102 may detect that photos are associated with an event such as a wedding, and also detect particular clusters of photos that revolve around particular activities (e.g., exchange of wedding vows, cake cutting, etc.)” “In block 204, system 102 receives photos associated with the users. For example, system 102 may receive one or more photos from each of users U1, U2, U3, and U4 via respective client devices 110, 120, 130, and 140. In various implementations, system 102 may obtain photos independently from each of the users U1, U2, U3, and U4, where the photos obtained from different users need not be associated by any particular time period or event. For example, user U1 may contribute photos obtained from a wedding, user U2 may contribute photos a subsequent month from a family gathering, etc.”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Yeskel before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include the social network photo grouping of Yeskel in order to obtain a content ranking system that photos group from multiple users of a social network. One would have been motivated to make such a combination because it enables more photos of an event or activity to be aggregated by pooling the photos from multiple users.
In regards to dependent claim 18, Palm teaches the apparatus of claim 13, wherein the apparatus is further caused to:
retrieve the other content of the different physical activity; specify feedback information for the other content; and initiate transmission of the feedback information to the content processing platform for scoring and ranking of the other content (Palm, [0046], “In this example, the recommendation area 116 includes a ranked list of highly rated content items based on user votes collected at the centralizing server. The recommendation area 118 includes content items that are recommended based on votes submitted by other users related to the user viewing the content interface 100”).
In regards to dependent claim 19, Palm teaches the apparatus of claim 13, wherein the apparatus is further caused to:
specify a user profile via the user interface; and presenting, via an icon on the user interface, an option to permit a user to participate in uploading content related to the first content (Palm, [0003], “A user of an online forum can submit content items (e.g., information, questions, ideas, comments, images, videos, electronic books, music files, and/or media resources) to a host of the online forum”).
In regards to dependent claim 20, Palm teaches the apparatus of claim 19, wherein the activity associated with the first content relates to a competition within the first physical activitiy (Palm, [0003], “A user of an online forum can submit content items (e.g., information, questions, ideas, comments, images, videos, electronic books, music files, and/or media resources) to a host of the online forum”).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm in view of Porikli, Yeskel, Chuah et al. (hereinafter Chuah, US 2016/0048519) and Si et al. (hereinafter Si, US 2012/0215773).
In regards to dependent claim 10, Chuah teaches wherein the user device and the other user device are associated with a plurality of registered users, the method further comprising: 
establishing a plurality of user profiles to include a corresponding plurality of reward accounts (Chuah, [0028], “The online platform is not merely a site for displaying the rankings (108) but also a place for owners of the items to build their profiles for advertising purposes and to conduct activities to encourage interaction between owners and users. Customization of the profile pages is allowable. Profile pages for owners of each item could be established to display information related to the item”); 
assigning a reward credit to a category of activities including the common activity (Chuah, Fig. 5, [0028], “These activities enable user points to be gained in order to add value to their votes. FIG. 5 illustrates an example of activity user points that could be gained (102) via participating in certain activities”);
determining that the first content is ranked higher than the second content (Chuah, [0021], “FIG. 1 illustrates an overall ranking process of the preferred embodiment of this disclosure, whereby the ranking results depend on votes cast by users. Preferably, the votes are each assigned a value in accordance with the user points gained or lost through activities and credibility of the users”); and 
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Chuah before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include user points of Chuah in order to obtain a content ranking system that rewards user points. One would have been motivated to make such a combination because it increase engagement of users in the website.	
Si teaches allocating the reward credit to the reward account associated with the user profile of the first content (Si, [0032], “For example, the highest-ranking user(s) may be rewarded with gift certificates, prizes, or other incentive items”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Si before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include user rewards of Si in order to obtain a content ranking system that rewards user rewards. One would have been motivated to make such a combination because it increases the quality of items upload to a site.

Claim 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm in view of Porikli, Yeskel, Chuah, Si, Gross (hereinafter Gross, US 2012/0179557), Brower et al. (hereinafter Brower, US 2013/0253994), and Fein et al. (hereinafter Fein, US 10,620,801).
In regards to dependent claim 5 and 11, Gross teaches: 
determining that the user profile associated with the user device associated with the first content include transactional information of a charitable organization (Gross, [0025], “In some embodiment voters in the community are allowed to view content in common, or at the same time, within predefined or customized chat rooms (not shown). The chat rooms allow viewers to exchange comments in real-time as they perceive the content as part of a shared experience. For example, a first community chat room may be set aside which only shows submissions within a first category (charity) and so on”); 
wherein the content processing platform is a social media platform (Gross, [0009])
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Gross before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include charity items of Gross in order to obtain a content ranking system that allows for charity items to be uploaded. One would have been motivated to make such a combination because it increases the ability for charities to market themselves.

Brower teaches:
receiving a donate message generated in response to user interaction with the donation icon from the user device associated with the first content (Brower, [0043], “In addition to providing the item of content item 116, the webpage 112 can have associated therewith a cent-vote button 114 that enables a user to vote for the content 116. In a further embodiment, each user vote can be associated with a predetermined amount, for example, one cent, so that when the user clicks on the cent-vote button 114 once, one cent will be recorded in the user account as the user's contribution to the content item 116”); and 
initiating, in response to the donate massage, transfer of the reward credit out of the reward account associated with the user profile of the first content according to the transaction information (Brower, “In an embodiment, review of the aggregated micro-donations by a respective user of the at least one user account is also facilitated so that payment is effectuated for the at least one user account for the aggregated micro-donation amount only upon receiving confirmation to charge the aggregated micro-donation amount after the review by the respective user”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Brower before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include user donations of Brower in order to obtain a content ranking system that enables user donations. One would have been motivated to make such a combination because it enables user to support their favorite content makers ensuring that quality content is uploaded to the site.
Fein teches:
initiating presentation of a donation icon associated with the charitable organization together with the reward credit, a reward balance of the reward account, or a combination thereof at the user device associated with the first content (Column 10 Lines, 33-47, “For example, card enticer component 106 can be configured to combine a suitable call to action term (e.g., donate, watch, share, purchase, etc.) with another term representing the content or purpose of the card to generate a teaser. In other aspects, card enticer component can employ a set of stock teasers that are generally appropriate for different card types. For example, a stock teaser for a merchandise card could read “click here to purchase.” In another example, a stock teaser for a fundraising card could read, “Donate now.”)
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Brower before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include donation card of Fein in order to obtain a content ranking system that display donation cards. One would have been motivated to make such a combination because it enables users to quickly donate with a creator without having to stop watching the content.


Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm in view of Porikli, Yeskel,   and Dash (hereinafter Dash, US 2013/0198677).
In regards to dependent claim 14, Palm teaches display additional content in the physical activity with respect to the ranking (Palm, [0076], “For example, the recommendation engine 216 can generate a ranking of content items based on the popularity scores of the content items”). 
Dash teaches wherein the apparatus is further caused to: 
sherein the first content and the second content are displayed according to a first orientation within the user interface, and other content associated with a different physical activity is displayed in a second orientation (Dash, Fig. 1),
detect a swipe in a direction of the first orientation for the first physical activity, wherein the first orientation is vertical, and the second orientation is horizontal (Dash, [0019]) .
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Dash before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include 2d swiping of Dash in order to obtain a content ranking system that enable 2d swiping. One would have been motivated to make such a combination because it increases the amount of items that can be navigated on the display.

In regards to dependent claim 15, Dash teaches:
detect another swipe in another direction of the second orientation; and display the other content in the other different physical activity (Dash, [0019]). It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Dash before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include 2d swiping of Dash in order to obtain a content ranking system that enable 2d swiping. One would have been motivated to make such a combination because it increases the amount of items that can be navigated on the display.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm in view of Porikli  Yeskel and Si.
In regards to dependent claim 16, Si teaches, wherein the apparatus is further caused to:
receive a reward credit associated with the first content according to the ranking; and present notification, via the user interface, of the reward credit (Si, [0032], “For example, the highest-ranking user(s) may be rewarded with gift certificates, prizes, or other incentive items”).
It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Si before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include user rewards of Si in order to obtain a content ranking system that rewards user rewards. One would have been motivated to make such a combination because it increases the quality of items upload to a site.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm in view of Porikli, Yeskel Si and Brower.
In regards to dependent claim 17, Brower teaches:
present, via the user interface, a donation section prompting for transfer of reward credit (Brower, [0043], “In addition to providing the item of content item 116, the webpage 112 can have associated therewith a cent-vote button 114 that enables a user to vote for the content 116. In a further embodiment, each user vote can be associated with a predetermined amount, for example, one cent, so that when the user clicks on the cent-vote button 114 once, one cent will be recorded in the user account as the user's contribution to the content item 116”) It would have been obvious to one of ordinary skill in the art, having the teachings of Palm and Brower before him before the effective filing date of the claimed invention, to modify the content ranking system taught by Palm to include user donations of Brower in order to obtain a content ranking system that enables user donations. One would have been motivated to make such a combination because it enables user to support their favorite content makers ensuring that quality content is uploaded to the site.

Claim Objections
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171